Citation Nr: 0731116	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-34 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased disability rating for nodule of 
the upper pole of the left testicle, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to July 1979.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied a rating in excess of 
20 percent for nodule of the upper pole of the left testicle.


FINDING OF FACT

The service-connected nodule of the upper pole of the left 
testicle is manifested by nighttime urinary voiding of 2 
times.  There is no objective evidence that the veteran wears 
absorbent materials or has required intermittent or 
continuous catheterization.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for nodule 
of the upper pole of the left testicle have not been met.  
38 U.S.C.A. § 1155 (Wes 2002); 38 C.F.R. §§ 4.7, 4.115a, 
4.115b, Diagnostic Code (DC) 7529 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
August 2003, prior to the initial adjudication of his claim 
in the December 2003 rating decision at issue.  An additional 
VCAA letter was sent in November 2006.  

The VCAA letters summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, both letters informed the 
veteran: "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of Federal department or agency."  (Emphasis in original).  
This satisfies the regulation, in that it informed the 
veteran that he could submit any and all evidence which was 
pertinent to his claim, not merely that requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in November 
2006, including as it relates to the downstream effective 
date element of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA treatment records and 
reports of VA examinations.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

The veteran's nodule of the upper pole of the left testicle 
is rated as 20 percent disabling under DC 7529, pertaining to 
benign neoplasms of the genitourinary system.  These 
disabilities are to be rated as voiding function, or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
DC 7529 (2007).  In this case, there is no evidence of renal 
dysfunction but there is evidence of increased urinary 
frequency.  Thus, the veteran's nodule of the upper pole of 
the left testicle will be rated based upon the diagnostic 
criteria pertaining to voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. § 4.115a (2007).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day, a 40 percent disability rating is 
warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  38 C.F.R. § 4.115(a).

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between 1 and 2 hours, or awakening 
to void three to four times per night.  38 C.F.R. § 4.115(a).

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115(a).

Analysis

The evidence in this case consists of VA examinations 
conducted in September 2003 and November 2004, as well as VA 
treatment records dated from 2002 to 2006.  

At the time of the September 2003 VA examination, the veteran 
reported that he voided approximately two times during the 
day and one to two times at night.  He did have some urgency 
incontinence.   There were no catheterizations needed.  When 
he was examined by VA again in November 2004, the veteran 
reported that he awoke to void two times a night.  He did not 
report any incontinence, although he indicated that his 
stream was sometimes uncontrollable.  He stated that no 
catheterizations had ever been needed.  On a September 2006 
VA gastroenterology consult, the veteran denied nocturia 
urgency or incontinence.  

Based on this evidence, the Board finds that the veteran's 
nodule of the upper pole of the left testicle does not 
warrant a rating higher than 20 percent.  That is, the 
evidence has failed to show that the veteran has urinary 
leakage to the extent that he has to wear absorbent materials 
which must be changed 2 to 4 times a day or urinary frequency 
to the extent that his daytime voiding interval is less than 
1 hour or that he awakes to void 5 or more times per night.  
The veteran stated that he voids 2 times during the day and 2 
times at night.  He also denied needing any catheterizations, 
which is required to obtain a higher rating based on 
obstructed voiding.  

The Board appreciates the veteran's complaints regarding the 
severity of the disability associated with his nodule of the 
upper pole of the left testicle.  However, the weight of the 
credible evidence demonstrates that his disability does not 
warrant a rating higher than the current 20 percent.  As the 
preponderance of the evidence is against the claim for an 
increased initial rating, the "benefit-of-the-doubt" rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected disability 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2006) [extraschedular rating criteria].  
He simply argues that his disability warrants a higher 
rating.  Accordingly, in the absence of the matter being 
raised by the veteran or adjudicated by the RO, the Board 
will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for any of his service-connected 
disability is in order because it presents an exceptional or 
unusual disability picture, he may raise this matter with the 
RO.


ORDER

Entitlement to an increased disability rating for nodule of 
the upper pole of the left testicle is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


